Citation Nr: 0929706	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hiatal hernia.

2.  Entitlement to a rating in excess of 30 percent for the 
postoperative residuals of cervical fusion.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine.

4.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1950 to July 1953 and from April 1963 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
issues listed on the title page of this decision and the 
issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) for additional development 
in April 2007.

In a June 2008 rating decision service connection was 
established for right S1 radiculopathy (assigned a 20 percent 
disability rating from January 29, 2003), left lower 
extremity radiculitis (assigned a 10 percent disability 
rating from January 29, 2003), and right C5 nerve root 
impairment (assigned a 20 percent disability rating from 
January 29, 2003).  The rating decision also granted 
entitlement to TDIU effective from January 29, 2003.  The 
Veteran was notified of these determinations and has 
expressed no disagreement.  These matters are considered to 
have been fully resolved.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Hiatal hernia is manifested by no more than persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation.

3.  The postoperative residuals of cervical fusion are 
manifested by no more than severe cervical spine limitation 
of motion and mild incomplete nerve paralysis. 

4.  Degenerative arthritis of the lumbar spine is manifested 
by no more than moderate lumbar spine motion and mild 
incomplete nerve paralysis.  

5.  Hemorrhoids are manifested by no more than a mild or 
moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).

2.  The criteria for a rating in excess of 30 percent for the 
postoperative residuals of cervical fusion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, 5290, 5293 (before and 
after September 23, 2003).

3.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 
(before and after September 23, 2003).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters dated in May 2003, June 2007, and October 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2007 correspondence.  The 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.



Increased Rating Claims
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Hiatal Hernia
Laws and Regulations

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 
percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).
Factual Background and Analysis

Service treatment records show that in November 1964 an upper 
gastrointestinal series revealed an active eight millimeter 
duodenal ulcer.  The Veteran's March 1970 separation 
examination revealed a normal clinical evaluation of the 
stomach and viscera.  A report of medical history noted his 
duodenal ulcer was healed and asymptomatic.  

On VA examination in June 1970, the Veteran complained of 
epigastric distress before meals with a lot of gas after 
meals.  He denied food intolerance, bowel irregularities, 
weight loss, or weakness.  X-ray films revealed a moderate-
sized sliding type hiatal hernia.  There was no evidence of 
acute or chronic ulcer disease.  Service connection was 
established for hiatal hernia in a June 1970 rating decision.  
A December 1998 Board decision granted an increased 30 
percent disability rating.  

At his VA examination in July 2003 the Veteran reported 
symptoms of acid reflux associated with certain foods.  He 
stated he took Zantac for pain.  He denied dysphagia to 
solids or liquids, pyrosis, hematemesis, melena, nausea, or 
vomiting.  He reported his weight was stable.  Physical 
examination revealed that the Veteran weighed 160 pounds 
(lbs).  The abdomen was soft and nontender.  The diagnoses 
included gastroesophageal reflux disease.  

In his notice of disagreement the Veteran asserted that he 
was able to control his hiatal hernia symptoms with 
medication and eating habits, but that he still experienced  
episodes of acid reflux and not being able to swallow.  In 
subsequent statements he reported that his hiatal hernia had 
increased in severity over time.  

VA treatment records show that in February 2004 the Veteran 
stated his acid reflux had improved with the use of AcipHex.  
He denied abdominal pain, nausea, vomiting, diarrhea, and 
melena.  He reported he still experienced difficulty with 
certain foods.  The examiner noted his gastroesophageal 
reflux disease was stable on AcipHex and intermittent 
ranitidine.  He weighed 170 pounds.  In June 2004, he weighed 
173 pounds, and in August 2004, he was noted to weigh 170 
pounds.

On VA examination in January 2005 the Veteran complained of 
occasional dysphagia for solids and liquids with relief of 
the obstruction by vomiting.  He described having a tender 
spot in the substernal region and stated that pressure on the 
abdomen after a meal exacerbated his symptoms.  He reported 
he had occasional heartburn with infrequent regurgitation or 
water brash and very infrequent nausea or vomiting.  He 
denied hematemesis or melena.  It was noted his current 
medications included Omeprazole and Diazepam.  He reported 
that he had undergone esophageal dilatation five times.  The 
examiner also noted there was no history of anemia related to 
this disorder, that the Veteran's general state of health was 
good, and that there was no change in weight due to the 
hiatal hernia.  An examination revealed the Veteran weighed 
177 lbs and that the abdomen was without masses, guarding, or 
rebound.  The diagnosis was hiatal hernia/gastroesophageal 
reflux with episodic dysphagia.  February 2005 laboratory 
studies revealed that the red blood cell count was 5.47, and 
hemoglobin and hematocrit were 16.7 and 48.0, respectively.  

VA treatment records show that a March 2005 upper 
gastrointestinal series study revealed a motility problem in 
the esophagus and a very tight Schatzki's ring.  The Veteran 
underwent esophagogastroduodenoscopy and esophageal dilation 
in September 2005.  An examination at that time revealed the 
Veteran was well developed, well nourished, and in no acute 
distress.  It was noted that there was a ring present above a 
three centimeter hiatal hernia with findings suggestive of 
increased tone.  The rugal folds were within the range of 
normal and retroversion revealed a normal fundus.  The 
antrum, pyloris, bulb, and postbulbar areas to the mild third 
duodenum were normal.  

Laboratory studies performed in November 2005 revealed that 
the red blood cell count was 5.43, and hemoglobin and 
hematocrit were 16.5 and 47.80, respectively.  VA outpatient 
treatment records recorded the Veteran's weight as 170 pounds 
in January 2006, and in May 2006, as 172 pounds.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected hiatal hernia is manifested by no 
more than persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation.  There is no probative 
evidence demonstrating symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia, 
nor any other symptom combinations productive of a severe 
impairment of health.  In fact, the January 2005 VA examiner 
noted the Veteran's general state of health was good and that 
there was no history of anemia or weight loss related to the 
hiatal hernia.  Laboratory studies do not include values 
indicative of anemia, and the Veteran's weight has been 
relatively stable through the appeals period.   Therefore, 
entitlement to a rating in excess of 30 percent must be 
denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The Board also notes that entitlement to TDIU 
effective from January 29, 2003, has been granted and that 
consideration of an extraschedular rating after that date is 
moot.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim for an increased 
rating.

Cervical and Lumbar Spine Disability
Laws and Regulations

During the pendency of this appeal, the spinal regulations 
were amended and the diagnostic codes renumbered effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

 Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

   
                  
38 C.F.R. § 4.71, Plate V (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The regulations also provide for separate ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2008).  If the Veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Upper Radicular Group Nerves (fifth and sixth cervicals)
851
0
Paralysis of:
Major
Minor

Complete; all shoulder and elbow movements 
lost or severely affected, hand and wrist 
movements not affected.

70
60

Incomplete:


  Severe
50
40

  Moderate
40
30

  Mild
20
20
861
0
Neuritis.

871
0
Neuralgia.

38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8610, 8710 (2008).

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

Factual Background and Analysis

Service medical records show that in December 1963 the 
Veteran sustained a ununited fracture of the anterior 
superior margin of the L5 vertebral.  Subsequent reports note 
treatment for low back pain.  A September 1969 X-ray 
examination revealed sight degenerative changes at C6-C7.  
Subsequent records show the Veteran underwent an anterior 
cervical fusion at C5-C6.  Service connection was established 
for postoperative anterior cervical fusion with arthritis and 
arthritis of the lumbar spine with chip fracture at L5 in a 
June 1970 rating decision.  

VA spinal examination in December 1997 revealed cervical 
spine flexion to 35 degrees, extension to 25 degrees, lateral 
bending right to 40 degrees, lateral bending left to 40 
degrees, rotation right to 45 degrees, and rotation left to 
45 degrees.  Sensation to light touch was essentially 
symmetric in the upper extremities.  Lumbar spine range of 
motion studies revealed forward flexion to 60 degrees, 
extension to 5 degrees with exacerbation of pain at that 
level, lateral bending left to 25 degrees, lateral bending 
left to 25 degrees, rotation right to 20 degrees, and 
rotation left to 20 degrees.  Sensation was equal to light 
touch in all sensory dermatomes of the lower extremities.  
The diagnoses included status post ruptured cervical disc 
with cervical fusion and persistent subjective symptoms and 
chronic lumbar pain secondary to degenerative arthritis.

April 2002 VA X-ray films of the cervical spine revealed loss 
of disc height at C5-6 and C7-T1.  Fusion of the vertebral 
bodies were seen at C6 and C7.  Regarding the lumbar spine, 
degenerative disc disease was noted to be present primarily 
at the L3-4 through L5-S1 levels.  

VA treatment records dated in April 2002 noted the Veteran 
complained of back and neck pain and a six month history of 
left heel numbness.  An examination revealed neck pain on 
right rotation, 4/5 strength to all extremities, and 1+ deep 
tendon reflexes to the upper extremities and at the knees.  
The right Achilles reflex was trace and the left Achilles 
reflex was 1+.  Straight leg raise testing was positive, 
bilaterally.  Sensory examination revealed decreased 
perception below the knees.  It was noted that magnetic 
resonance imaging (MRI) scan studies revealed fusion at C6-C7 
with slight subluxation of C7 on T1, disc bulges at C5-6 with 
possible myelomalacia in the mid-cervical cord, right-sided 
disc bulge at C3-C4, mild anterior wedging at L1, and a small 
midline herniated disc at L5-S1 with no neuroforaminal 
stenosis.  No date was provided for the study.  The diagnoses 
included cervical spine degenerative joint disease, 
lumbosacral spine degenerative joint disease, ulnar 
neuropathy, peripheral neuropathy, and chronic pain syndrome.  

On January 29, 2003, the Veteran submitted an application for 
entitlement to TDIU asserting that he had been unable to work 
because of his lumbar and cervical spine disabilities since 
November 1979.  He also stated that he had been self-employed 
doing small repair work from his home until May 2002.  

VA neurology clinic treatment records dated in May 2003 show 
the Veteran complained of neck pain with head motion in all 
vectors except retroflexion.  Strength was 4/5 to all 
extremities.  Deep tendon reflexes were 1+ to the upper 
extremities and at the knees.  Achilles reflex was trace on 
the right and 1+ on the left.  There was minimal gait ataxia.  
Sensory examination revealed decreased perception below the 
knees.  The diagnoses included cervical spine degenerative 
joint disease, lumbosacral spine degenerative joint disease, 
peripheral neuropathy, myalgia associated with statin 
therapy, and chronic pain syndrome.  

On VA examination in July 2003 the Veteran complained of neck 
pain rated at 60 percent, arm pain rated at 40 percent with 
pain down to his elbow, low back pain rated at 60 percent, 
and leg pain rated at 40 percent with left leg pain down to 
the calf and occasional giving way.  An examination revealed 
neck flexion of chin to within four centimeters of the chest, 
extension to 30 degrees, rotation right to 40 degrees, and 
rotation left to 40 degrees.  The motion was described as 
markedly limited.  Strength in the upper extremities was 5/5 
except 4/5 strength to the biceps and deltoid muscles.  Deep 
tendon reflex to the right biceps muscle was muted.  Reflex 
was 2+ on the left.  There was some slightly decreased 
sensation over the cap of the right shoulder.  

Range of motion studies of the lumbar spine revealed forward 
flexion to 70 degrees with an obvious painful response and 
the use of the arms to help push off the thighs to rise.  
Extension was to 10 degrees with pain response and lateral 
bending was to 20 degrees to the right and to the left.  Left 
extensor hallucis longus and anterior tibial strength was 
4+/5 and in all other major musculature of the lower 
extremities was 5/5.  Deep tendon reflexes were 2+ and 
symmetric.  The diagnoses included history of traumatic 
injury to the lower back with an L5 fracture, post-traumatic 
and degenerative arthritis, some evidence of mild central 
lumbar spine stenosis, status post C5-6 anterior spinal 
fusion, markedly decreased range of motion of the cervical 
spine, and weakness of the biceps and deltoid muscles 
consistent with ongoing or permanent weakness of the C5 nerve 
root.  

In statements in support of his claims the Veteran asserted 
that his cervical spine disability was more severe that 
indicated by the assigned 30 percent rating and that his 
lumbar spine disability was more severe that the assigned 20 
percent rating.  He claimed that findings of herniated and 
bulging discs were evidence of radiculopathy.  

VA treatment records show that an April 2007 MRI scan of the 
thoracic spine revealed degenerative disc dissecation at 
multiple levels in the thoracic spine and annular bulging 
minimally encroaching upon the anterior aspect of the central 
canal at the T7-8 and T8-9 levels which were not compressing 
the thoracic spinal cord.  An MRI scan of the lumbar spine 
revealed straightening of the lumbar spine possibly due to 
muscle spasm, degenerative disc disease at multiple levels of 
the lumbar spine and most severe at the L5-S1 level, annular 
bulging or broad based disc protrusions compressing the 
anterior surface of the thecal sac at the L3-4 and L4-5 
levels with encroachment upon the right and left 
posterolateral aspects of the central canal, thickening of 
the ligamentum flavum and hypertrophic changes at the 
apophyseal joints, annular bulge at L1-2 minimally 
compressing the anterior aspect of the thecal sac, and 
degenerative stenosis involving the intervertebral nerve root 
canals bilaterally at the L2-3 through L5-S1 levels.  An MRI 
scan of the cervical spine revealed a previous bony fusion at 
the C6-7 disc interspace, three millimeters of degenerative 
retrospondylolisthesis of T1 with respect to C7, and 
degenerative disc disease present throughout the remaining 
levels of the cervical spine.  There was annular bulging, 
posterior vertebral body bone spurs, and thickening of the 
ligamentum flavum minimally compressing the anterior and 
posterolateral surface of the cervical spinal cord at the C3-
4 level.  There was also annular bulging at the C5-6 level 
minimally compressing the anterior surface of the cervical 
spinal cord and annular bulging and degenerative 
retrospondylolithesis of T1 with respect to C7 minimally 
encroaching on the anterior aspect of the central canal at 
T1-C7.

Records show the Veteran underwent an spinal cord stimulator 
implant in June 2007 for the treatment of lumbar radiculitis.  
A subsequent June 2007 report noted he stated he was very 
pleased with the results of the implant.  

A July 2007 VA examination report noted the Veteran stated 
his spinal cord stimulator implant had helped, but that he 
remained on limitations of a five pound lifting limit and no 
bending or twisting.  He reported his neck pain was not 
presently radiating down either upper extremity and that he 
had no real flare ups.  He denied any acute incapacitating 
episodes in the past 12 months in which a physician had 
prescribed bed rest.  He complained of constant low back pain 
with occasional activity-related flares approximately two 
times per month.  He used a cane and a neck brace as 
assistive devices.  The examiner noted that the Veteran could 
not perform lumbar range of motion at that time due to his 
physician's limitations.  It was noted, however, that 
straight leg raise testing was negative bilaterally.  Motor 
strength and tone and light touch sensation were normal in 
the lower extremities.  Deep tendon reflexes were trace at 
the knees and absent at the ankles.  Gait was normal.  

An examination of the cervical spine revealed flexion to 30 
degrees with end of range pain and motion to 40 degrees after 
repetitive use, extension to 25 degrees with end range pain 
and no change after repetitive use, rotation to 20 degrees to 
the right with end of range pain and motion to 40 degrees 
after repetitive use, rotation to 15 degrees to the left with 
end of range pain and motion to 40 degrees after repetitive 
use, lateral flexion to 30 degrees to the right with end of 
range pain, and lateral flexion to 35 degrees to the left 
with end of range pain.  There was no spasm on palpation of 
the neck.  Motor strength and tone and light touch were 
normal in the upper extremities.  Deep tendon reflexes were 
1+ in the upper extremities.  The diagnoses included 
degenerative lumbar disc disease at multiple levels, 
degenerative stenosis involving the intervertebral nerve root 
canals at multiple levels bilaterally, and cervical 
spondylosis involving the stenosis of the intervertebral 
nerve root canals at several levels.  An October 2007 
addendum included a diagnosis of degenerative joint disease 
of the lumbar spine with pain, in part, ameliorated with a 
spinal cord implant with a stimulator.  It was noted that a 
neurologic examination revealed strength, coordination, 
sensation, and deep tendon reflexes were normal.  There were 
bilateral straight leg raising signs to the legs at 60 
degrees, bilaterally.  

In a December 2007 statement the Veteran reported that his 
neurostimulator had given him approximately 50 percent relief 
from pain.  He stated his lower spine and leg weakness and 
soreness still prevented his walking any distance or standing 
for any period of time.  

VA treatment records dated in January 2008 noted the Veteran 
complained of a gradual decreased or impaired use of the 
lower extremities, but that he stated his spinal cord 
stimulator was still working very well.  The examiner noted 
he walked with a broad-based gait without assistance of a 
cane.  Deep tendon reflexes were 1+ at the knees and ankles.  
Strength to confrontation was appropriate for age and limited 
by pain.  Sensory examination revealed absent sensation to 
the big toes and ankles.  There was no distal decrease of 
sensation to pin prick or light touch.  

On VA examination in February 2009 the Veteran complained of 
daily back pain that fluctuated during the day depending on 
activity.  He estimated his current pain at approximately 
2/10 in intensity with occasional radiation down the lower 
extremities which at times affected his ability to walk.  It 
was noted there had been no incapacitating episodes over the 
past 12 months in which a physician had prescribed bed rest.  
Symptoms had significantly improved since 2007 when the 
spinal stimulator was implanted.  Flare-ups were denied.

An examination of the lumbar spine revealed flexion to 65 
degrees, extension to 10 degrees, lateral flexion to 25 
degrees, and rotation to 35 degrees with pain throughout.  
There was no change in range of motion or pain with 
repetitive motion.  There was tenderness at L3 through L5, 
but no evidence of spasm.  There was 4+/5 strength in the 
lower extremities and 5/5 strength in the upper extremities.  
Straight leg raise testing was negative, bilaterally.  Deep 
tendon reflexes were normal and symmetric.  It was noted that 
the Veteran walked with a very slow, antalgic, somewhat 
unsteady gait.  There was a decrease in sensation slightly in 
the lower extremities that was improved after placement of 
the spinal stimulator.  The diagnosis was severe degenerative 
disc disease of the lumbar spine.

As an initial matter, the Board notes that VA records show a 
20 percent rating for degenerative arthritis of the lumbar 
spine was assigned in a November 1983 rating decision and a 
30 percent rating was assigned for the postoperative 
residuals of cervical fusion in the July 2003 rating 
decision.  In a June 2008 rating decision service connection 
was established effective from January 29, 2003, for right S1 
radiculopathy (20 percent), left lower extremity radiculitis 
(10 percent), and right C5 nerve root impairment (20 
percent).  The cervical and lumbar spine issues on appeal 
arise from a claim for increased ratings received on January 
29, 2003.  As the Veteran is presently receiving separate 
orthopedic and neurologic disability ratings for his service-
connected cervical and lumbar spine disabilities, only the 
issues of entitlement to increased ratings under both the old 
and new regulations for disabilities of the spine remain for 
appellate review. 

Based upon the evidence of record, the Board finds that the 
Veteran's postoperative residuals of cervical fusion are 
manifested by no more than severe cervical spine limitation 
of motion and mild incomplete nerve paralysis and that his 
service-connected degenerative arthritis of the lumbar spine 
is manifested by no more than moderate lumbar spine 
limitation of motion and mild incomplete nerve paralysis.  
There is no evidence of incapacitating episodes of 
intervertebral disc syndrome to the cervical or lumbar spines 
and no evidence of severe lumbosacral strain with listing of 
whole spine to opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  The medical findings are not 
indicative of a present demonstrable vertebral deformity due 
to the L5 chip fracture.

Range of motion studies of the lumbar spine are not 
indicative of severe limitation of motion, including as a 
result of pain or dysfunction, nor is there evidence of 
cervical or lumbar spine ankylosis or thoracolumbar spine 
forward flexion limited to 30 degrees or less.  In fact, 
studies in February 2009 revealed lumbar spine forward 
flexion to 65 degrees with no additional loss on repetitive 
motion testing.  The February 2009 VA examiner also noted 
there was 4+/5 strength in the lower extremities and 5/5 
strength in the upper extremities.  Deep tendon reflexes were 
normal and symmetric.  Sensation was only slightly decreased 
in the lower extremities.  Therefore, entitlement to a rating 
in excess of 30 percent for the postoperative residuals of 
cervical fusion and a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine must be denied.  
There is no probative evidence of any unusual or exceptional 
circumstances related to these service-connected disorders to 
warrant referral for extraschedular rating consideration 
prior to January 29, 2003.  The preponderance of the evidence 
is against the claims.

Hemorrhoids

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

In this case service medical records show the Veteran's 
February 1966 re-enlistment examination revealed internal 
hemorrhoids.  Records show he underwent a hemorrhoidectomy in 
April 1966.  A March 1970 separation examination revealed a 
normal clinical evaluation of the anus and rectum.  A June 
1994 VA examination report noted the Veteran's hemorrhoids 
were quiescent.  

On VA examination in July 2003 the Veteran reported that he 
experienced hemorrhoid attacks two or three times per month 
which he treated with Preparation H and a stool softener.  He 
had good sphincter control and no fecal leakage.  The 
examiner noted that hemocult stool was negative and that 
there were no fissures or ulcerations.  A proctoscopic 
examination revealed hemorrhoidectomy at four o'clock.  The 
diagnoses included internal hemorrhoids. 

In his notice of disagreement the Veteran reported that he 
had periodic flare-ups and pain which he treated himself with 
over-the-counter medication.  He claimed the July 2003 VA 
examiner had not performed a rectal examination and that he 
had been rushed.  In a subsequent statement he reported that 
he self-treated his hemorrhoids during flare-ups and that 
they usually resolved before he was able to obtain an 
appointment for medical treatment.

February 2005 VA laboratory studies revealed that the red 
blood cell count was 5.47, and hemoglobin and hematocrit were 
16.7 and 48.0, respectively.  Laboratory studies performed in 
November 2005 revealed that the red blood cell count was 
5.43, and hemoglobin and hematocrit were 16.5 and 47.80, 
respectively.  

On VA examination in June 2007 the Veteran complained of 
occasional spasms of the anus with frequent constipation and 
straining at bowel movements.  He stated he had episodic 
itching and pain and approximately three times per month he 
noticed blood on his toilet tissue.  He denied any fecal 
soiling or incontinence.  The examiner noted a digital rectal 
examination revealed a slightly decreased anal sphincter tone 
and a few small hemorrhoidal tags.  There were no masses.  
The diagnoses included few small hemorrhoidal tags without 
active external hemorrhoids.  There was no evidence of severe 
episodes of bleeding or anemia, anal incontinence, thrombosis 
of external hemorrhoids, fissures, fistulas, nor any serious 
sequelae secondary to hemorrhoids.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected hemorrhoids are manifested by no 
more than a mild or moderate disability.  Although the 
Veteran asserted that his VA examinations were inadequate, 
there is no probative evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue nor 
persistent bleeding with secondary anemia or with fissures.  
Therefore, entitlement to a compensable rating must be 
denied.  The Board also finds there is no probative evidence 
of any unusual or exceptional circumstances related to this 
service-connected disorder to warrant referral for 
extraschedular rating consideration prior to January 29, 
2003.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to a rating in excess of 30 percent for hiatal 
hernia is denied.

Entitlement to a rating in excess of 30 percent for the 
postoperative residuals of cervical fusion is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


